                 IN THE UNITED STATES DISTRICT COURT                          DEC O9 2019
                     FOR THE DISTRICT OF MONTANA
                                                                          Clerl<, U.S District Court
                          MISSOULA DIVISION                                 District Of Montana
                                                                                  Missoula




 DOMINOR PROPERTIES, LLC, JOHN                       CV 19-02-M-DLC
 LEGITTINO, DAVID RUOFF, and
 MAGNOLIA MOUNTAIN
 PROPERTIES, LLC,                                          ORDER
                   Plaintiffs,

        vs.

 THERMAL TECHNOLOGIES, LLC, and
 DOES 1-10,

                   Defendants.

 THERMAL TECHNOLOGIES, INC.,

                   Third-Party Plaintiffs,

        vs.

 MATTHEW FOLKMAN, JARAS
 CONSTRUCTION, GLACIER GUARD
 INNOVATIONS, and DOES 1-10,

                   Third-Party Defendants.

      Before the Court is the Stipulation to Dismiss with Prejudice filed on behalf

of the Plaintiffs, Defendants, and Third-Party Plaintiffs. (Doc. 16.) Although the

Third-Party Defendants did not sign the stipulation, they did not yet serve an


                                             1
answer or motion for summary judgment. Thus, the Court dismisses this action in

its entirety pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(i) and (ii).

      IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE, each

party to bear its own costs and fees.

      Dated this ~,1-tt day of December, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                          2
